DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed March, 30, 2022 has been entered.  Claims 1-19 and 21 remain pending in the application.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it contains phrases which can be implied (“is disclosed”).  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second clip must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 13-19 are objected to because of the following informalities:  
In claim 13 lines 5-7 “the fan module further comprising an unattached third corner disposed between the front corner and the rear corner” would be clearer if written as -- the fan module further comprising an unattached third corner disposed between the front corner and the rear corner along a periphery of the fan module--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2011/0188201 to Lin in view of U. S. Patent 7,940,525 to Letourneau.
Referring to claims 1-8, Lin teaches an assembly comprising:
a planar surface (20) (Fig. 1; paragraph [0011]);
a plurality of first features formed on planar surface (20) (Fig. 1, annotated below; paragraph [0014]);
a plurality of second features formed on the planar surface (20), each second feature of the plurality of second features associated with one of the first features of the plurality of first features (Fig. 1, annotated below; paragraph [0014]); and
a fan module (30) coupled to one of the first features of the plurality of first features using a first clip (32, 34) disposed at a front corner and the associated second feature of the plurality of second features using a second clip (32, 34) diagonally disposed from the first clip at a rear corner (Figures 1 and 2, Fig. 1 annotated below; paragraphs [0014] and [0017]); and
further comprising a second fan module (30) disposed adjacent to an unattached corner of the first fan module coupled to a second one of the first features of the plurality of first features and a second one of the associated second features of the plurality of second features (Fig. 1, annotated below; paragraph [0014]);
wherein the plurality of first features and the plurality of second features are disposed diagonally relative to each other and a front edge of the planar surface (20) (Fig. 1, annotated below; paragraph [0014]);

[AltContent: arrow][AltContent: textbox (Front Edge)][AltContent: arrow][AltContent: textbox (Second Fan Module)][AltContent: textbox (Unattached Corner)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Attached Corner)][AltContent: arrow][AltContent: textbox (Attached Corner)][AltContent: textbox (Unattached Corner)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Fan Module)][AltContent: textbox (Second Features)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Features)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    642
    398
    media_image1.png
    Greyscale

Annotation of Lin Figure 1 (for Rejections of Claims 1-12).

	Lin teaches the use of clips instead of snaps.  Letourneau teaches an assembly comprising snaps (113, 114) to couple a fan (1) to a planar surface (20) (Fig. 11; col. 9 line 58 - col. 10 line 5).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the assembly taught by Lin with the snaps taught by Letourneau because it has been held that a simple substitution of one known element, the snaps of Letourneau, for another, the clips of Lin, to obtain predictable results, fixing the fan to the planar surface, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
Lin Fig. 1 appears to teach that the pins 22 are made from the same material as the planar surface 20, but is otherwise silent as to the material of the pins 22.  Letourneau teaches an assembly wherein:
a plurality of first features (21) formed from a planar surface (top surface of 20) and a plurality of second features formed from a planar surface (top surface of 20) and formed from a single molded material in a molding operation (Fig. 2; col. 5 lines 40-44), and 
the planar surface (top surface of 20) and the plurality of first and second features (21, 22) are formed from the material in a metal forming operation (Fig. 2; col. 4 lines 30-32).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the assembly taught by Lin with the metal forming molding operation taught by Letourneau since this is use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2141 III C), since it simplifies the design to use a single material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416) and since the method of forming the device is not germane to the issue of patentability of the device itself (see MPEP § 2113).
Lin only teaches the use of two fans and therefore does not teach a plurality of additional fan modules.  Letourneau teaches an assembly comprising:
a plurality of additional fan modules coupled directly adjacent in a fan housing assembly forming a single fan housing (Fig. 2 shows 5 fans one of which is the first fan and the other four of which are the plurality of additional fans).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the assembly taught by Lin with the plurality of additional fans taught by Letourneau in order to increase the air moving capacity of the assembly, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art (In re Regis Paper Co. v. Bemis Co., 193 USPQ 8), and it has been held that that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  
Referring to claims 13-19, Lin teaches an assembly comprising:
a planar surface (20) formed from a material (Fig. 1; paragraph [0011]);
a plurality features pairs formed on the planar surface (20) (Fig. 1, annotated below; paragraph [0014]);
a fan module (30) coupled to one of the plurality of first feature pairs using a first clip (32, 34) at a front corner and a second clip (32, 34) diagonally disposed from the first clip at a rear corner, the fan module (30) further comprising an unattached third corner disposed between the front corner and the rear corner along a periphery of the fan module (30) (Figures 1 and 2, Fig. 1 annotated below; paragraphs [0014] and [0017]);
further comprising a second fan module (30) coupled to a second one of the plurality of feature pairs (Figures 1 and 2, Fig. 1 annotated below; paragraphs [0014] and [0017]); and
further comprising a second fan module (30) disposed adjacent to the first fan module (30) and coupled to a second one of the plurality of feature pairs (Figures 1 and 2, Fig. 1 annotated below; paragraphs [0014] and [0017]),
wherein each the plurality of feature pairs comprises a first feature and a second feature disposed diagonally relative to each other and a front edge of the planar surface (20) (Figures 1 and 2, Fig. 1 annotated below; paragraphs [0014] and [0017]).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Feature)][AltContent: arrow][AltContent: textbox (First Feature)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Attached Front Corner)][AltContent: arrow][AltContent: textbox (First Fan Module)][AltContent: textbox (Attached Rear Corner)][AltContent: textbox (Unattached Third Corner)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Feature Pair)][AltContent: arrow][AltContent: textbox (Front Edge)][AltContent: arrow][AltContent: textbox (Second Fan Module)][AltContent: arrow][AltContent: textbox (Second Feature Pair)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    642
    398
    media_image1.png
    Greyscale

Annotation of Lin Figure 1 (for Rejections of Claims 13-19).

Lin Fig. 1 appears to teach that the pins 22 are made from the material of the planar surface 20, but is otherwise silent as to the material of the pins 22.  Letourneau teaches an assembly wherein:
a planar surface (top surface of 20) and a plurality of features feature pairs (21, 22) are formed from a single molded material in a molding operation (Fig. 2; col. 5 lines 40-44), and 
the planar surface (top surface of 20) and the plurality of first and second features of the plurality of feature pairs (21, 22) are formed from the material in a metal forming operation (Fig. 2; col. 4 lines 30-32).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the assembly taught by Lin with the metal forming molding operation taught by Letourneau since this is use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2141 III C), to simplify the design by suing the same material for both parts, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416), and since the method of forming the device is not germane to the issue of patentability of the device itself (see MPEP § 2113).
Claims 9-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0188201 to Lin in view of U. S. Patent 7,940,525 to Letourneau and U. S. Patent Publication 2017/0265334 to Oliver.
Referring to claims 9-12, Lin and Letourneau teach an assembly comprising all the limitations of claim 1, as detailed above, including the claimed plurality of fan modules wherein an unattached corner of the first fan module (30) is adjacent an attached corner of the second fan module (30) and vice versa (Fig. 1, annotated above), but are silent as to how the fan cables are routed.  Oliver teaches a assembly comprising:
comprising a cable channel (124) disposed adjacent to a fan module (316) (Figures 1 and 3, paragraph [0010]); and
further comprising: a plurality of additional fan modules (318, 320) coupled together in a fan housing assembly (300) comprising a first fan housing assembly (the housing assembly of the first fan 318) and a second fan housing assembly (the housing assembly of the second fan 320); a first cable channel (124) disposed on a first side of the first fan housing in the fan housing assembly (300); and a second cable channel (124) disposed on second side of the first fan housing assembly in the fan housing assembly (300) and a first side of the second fan housing assembly (the housing assembly of the second fan 320) (for claim 12); and a third cable channel assembly (124) disposed on a first side of the second fan housing assembly (the housing assembly of the second fan 320) (for claim 11) or disposed on a second side of the second fan housing assembly (the housing assembly of the second fan 320) (for claim 12) (Figures 1 and 3, paragraph [0010]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the apparatus taught by Lin with the cable channels taught by Oliver in order to provide a means for securing the cables so they do not come loose.
In the combination of Ln and Oliver, the cable channel 124 of Oliver would go between the fan modules 30 of Lin, in the same way the cable channels go between the fan modules 316, 318 and 320 of Oliver.  In so doing the cable channels in the combination would be disposed adjacent a fan module unattached corner.
Referring to claim 21, Lin teaches an assembly comprising:
a planar surface (20) formed from a material (Fig. 1; paragraph [0011]);
a plurality connectors (22) formed on the planar surface (20) and extending from the planar surface (Fig. 1, paragraph [0014]); and
two or more adjacent fan modules (30), each coupled to a first of the plurality of connectors (20) using a first clip (32, 34) at a front corner and to a second of the plurality of connectors using a second clip (32, 34) at a rear corner diagonally-disposed from the front corner, each fan module (30) having at least one side unattached corner adjacent with at least one side of another fan module (30) (Fig. 1; paragraphs [0014] and [0017]).
Lin Fig. 1 appears to teach that the pins 22 are made from the material of the planar surface 20, but is otherwise silent as to the material of the pins 22.  Letourneau teaches an assembly wherein:
a planar surface (top surface of 20) and a plurality of connectors (21, 22) are formed from a single material (Fig. 2; col. 5 lines 40-44).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the assembly taught by Lin with the common material for the pins and planar surface taught by Letourneau since this is use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2141 III C), in order to simplify the design by using a common material instead of two, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416) and since the method of forming the device is not germane to the issue of patentability of the device itself (see MPEP § 2113).
Lin is silent as to how close the fan modules are to one another.  Oliver teaches that the spacing between fan modules effects the resulting variable number of fans that will fit on the planar surface (paragraph [0017]).  The horizontal spacing between the fans is therefore a result effective variable.  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the unattached corner of the first fan module contact with at least one side of another fan module (have a spacing of zero), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Response to Arguments
Applicant's arguments filed on March, 30, 2022 have been considered but, unless otherwise addressed below, are moot in view of the new grounds of rejection. 
Applicant argues that the recitation of “is disclosed” in the abstract is not a phrase which can be implied.  However, since everything in the abstract is further disclosed in the specification and claims that follow, this recitation of “is disclosed” is indeed a phrase which can be implied.  According to MPEP 608.01(b) phrases which can be implied are to be avoided.  Further, even though the language used by Applicant does not include “disclosure”, that does not change the fact that it is implied.
Applicant argues that the rear clip is identical to the first clip which is shown in the drawings and therefore a drawing of the second clip is not required.  However, there is nothing in the specification which states that the front and rear clips are the identical.  As such, the Examiner maintains that the second clip needs to be shown in the drawings or removed from the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746